SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549FORM 12b-25Commission File Number: 001-37354CUSIP Number: 04300F105NOTIFICATION OF LATE FILING (Check One):o Form 10-Ko Form 20-Fo Form 11-Kx Form 10-Qo Form 10-Do Form N-SARo Form N-CSR For Period Ended: July 31, 2016 ¨Transition Report on Form 10-K¨Transition Report on Form 10-Q¨Transition Report on Form 20-F¨Transition Report on Form N-SAR ¨Transition Report on Form 11-KFor the Transition Period Ended: Read instruction (on back page) before preparing form. Please print or type.Nothing in this form shall be construed to imply that the Commission has verified any information contained herein.If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates:PART IREGISTRANT INFORMATION Full name of registrant Artec Global Media Inc. Former name if applicable Address of principal executive office (Street and number)1000 E. William Street, Suite 204City, state and zip codeCarson City, NV 89701 PART IIRULE 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense;x(b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11 K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART IIINARRATIVEState below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR or the transition report or portion thereof, could not be filed within the prescribed time period. Registrant was not able to obtain all information prior to the filing date and management could not complete the required financial statements and Management's Discussion and Analysis of such financial statements by September 14, 2016.PART IVOTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Caleb Wickman 844505-2285(Name)(Area Code)(Telephone number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). x Yes o No(3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof. o Yes x NoIf so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2Artec Global Media, Inc. (Name of Registrant as Specified in Charter)has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: September 14, 2016 By:/s/ Caleb WickmanCaleb WickmanChief Financial Officer(Principal Financial Officer) ATTENTIONIntentional misstatements or omissions of fact constitute Federal Criminal Violations (see 18 U.S.C. 1001). 3
